IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            April 15, 2009
                                     No. 08-50848
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee

v.

JOSE LEON GONZALEZ-LONGORIA, also known as Alfred Martinez, also
known as Juan Vela

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 5:92-CR-65-1


Before JOLLY, BENAVIDES, and HAYNES, Circuit Judges.
PER CURIAM:*
       Jose Leon Gonzalez-Longoria, Jr., federal prisoner # 59761-079, seeks
leave to proceed in forma pauperis (IFP) to appeal the denial for lack of
jurisdiction of his motion to show cause why the Government had not filed a
motion under 18 U.S.C. § 3573 for remission of his $200,000 fine. The district
court denied IFP and certified that Gonzalez-Longoria’s appeal was not taken
in good faith.      By moving for leave to proceed IFP, Gonzalez-Longoria is


       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                                   No. 08-50848

challenging the district court’s certification. See Baugh v. Taylor, 117 F.3d 197,
202 (5th Cir. 1997); F ED. R. A PP. P. 24(a)(5).
      On appeal, Gonzalez-Longoria does not addresses the threshold issue of
whether the district court had jurisdiction to consider his motion to show cause.
Gonzalez-Longoria’s motion to show cause was an unauthorized motion that the
district court was without jurisdiction to entertain. See United States v. Early,
27 F.3d 140, 142 (5th Cir. 1994). Gonzalez-Longoria’s appeal is from the denial
of that unauthorized motion.
      Gonzalez-Longoria’s appeal does not involve legal points arguable on their
merits, and it is therefore frivolous. See Howard v. King, 707 F.2d 215, 220 (5th
Cir. 1983). Accordingly, Gonzalez-Longoria’s IFP motion is DENIED, and the
appeal is DISMISSED as frivolous. See Baugh, 117 F.3d at 202; 5 TH C IR. R. 42.2.




                                          2